Case Reinstated, Motion Granted, Appeal Dismissed, and Memorandum
Opinion filed June 28, 2018.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00945-CV


   BRAND SERVICES, LLC, BRAND SERVICES, INC., F/K/A BRAND
SCAFFOLD SERVICES, INC., AND INCORRECTLY ALLEGED AS F/K/A
 BRAND SCAFFOLD SERVICES, LLC, BRAND SCAFFOLD BUILDERS,
    INC., BRAND SCAFFOLD ERECTOR, INC., BRAND SCAFFOLD
   RENTAL & ERECTION, BRAND ENERGY, INC., BRAND ENERGY
  SERVICES, LLC, BRAND ENERGY SOLUTIONS, LLC, PROTHERM
SERVICES GROUP, LLC, BRAND INDUSTRIAL SOLUTIONS, Appellants

                                         V.

                         LONNIE L. MOORE, Appellee

                    On Appeal from the 333rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-52197


                  MEMORANDUM OPINION

      This is an appeal from an order signed November 17, 2017. On June 22, 2018,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.
      Accordingly, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                        2